       6:19-cv-00108-RAW Document 45 Filed in ED/OK on 08/05/19 Page 1 of 10


                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF OKLAHOMA

 (1) THE KIAMICHI RIVER LEGACY                                       )
 ALLIANCE, INC., et. al.,                                            )
                                                                     )
                               Plaintiffs,                           )
                                                                     )
 vs.                                                                 )       Case No. 6:19-cv-00108-RAW
                                                                     )
 (1) DAVID BERNHARDT, in his official                                )
 capacity as acting Secretary of the United                          )
 States Department of the Interior, et. al.,                         )
                                                                     )
                               Defendants.                           )

                                            JOINT STATUS REPORT (1)


JURY DEMANDED:                                Yes            X            No.


I.        Summary of Claims: Plaintiffs’ have brought an action against Defendants for violations

of the Endangered Species Act (“ESA”) 16 U.S.C. § 1531 et seq. for: (1) failing to undertake the

consultation process under § 7 (a)(2) of the ESA (only Defendant Secretary David Bernhardt) and

(2) for violation of the “take” provision of the ESA, § 9. These actions involve endangered mussel

species in the Kiamichi River of Southeastern Oklahoma.

II.       Summary of Defenses:

          Secretary Bernhardt’s Defenses: Plaintiffs’ claims are not ripe. Plaintiffs lack Article III

standing to bring their claims. Plaintiffs fail to state an ESA Section 7(a)(2) claim against Secretary

Bernhardt. Plaintiffs fails to state an ESA Section 9 claim against Secretary Bernhardt. Secretary

Bernhardt reserves his right to assert other defenses if his pending motion to dismiss is denied and



1 Defendants do not waive any defense previously raised by submission of this Joint Status Report. The State and Nations
specifically do not waive their defense of sovereign immunity from suit, as set forth in their motions to dismiss, and the
arguments raised in their motion to stay discovery.

Revised September 2018.
                                                                 1
     6:19-cv-00108-RAW Document 45 Filed in ED/OK on 08/05/19 Page 2 of 10


he is required to file an answer.

        Defendants Kevin Stitt, in his official capacity as Governor of the State of Oklahoma, and

Julie Cunningham, in her official capacity as Executive Director of the Oklahoma Water Resources

Board have raised the following defenses in their pending motion to dismiss: The Complaint fails

to state a claim under Section 7 of the ESA because the United States’ execution of the Settlement

Agreement was a non-discretionary act and there is otherwise no action taken that implicates the

requirements of Section 7; the Complaint fails to state a claim under Section 9 of the ESA because

no act by the State is a proximate cause of the alleged taking; the claims in the Complaint are not

ripe; Plaintiffs do not have standing; the State did not waive its sovereign immunity from suit; the

State is a required party but its sovereign immunity deprives the Court of subject matter jurisdiction

and the case cannot continue in the absence of the State. The State reserves its right to assert other

defenses if its motion to dismiss is denied and it is required to file an answer.

        Defendants Bill Anoatubby, in his official capacity as Governor of Chickasaw Nation and

Gary Batton, in his official capacity as Chief of the Choctaw Nation of Oklahoma (collectively the

“Nations”) have raised the following defenses in their pending motion to dismiss: The Nation’s

sovereign immunity bars this action and Plaintiffs fail to make any allegation that either Nation

has waived its respective immunity; Plaintiffs’ Section 7 claim challenges a non-discretionary

administrative action and fails to seek relief against any named Defendant; Plaintiffs’ Section 9

claim fails to establish any causal link between any tribal official action and any “take”; the Nations

are, nonetheless, required parties to adjudicate Plaintiffs Complaint, because, whether intended by

the Plaintiffs or not, their lawsuit, nevertheless, jeopardizes the Nations’ interests in the

congressionally-approved Settlement Agreement, which agreement resolves both Nations’ water

rights claims and also creates a framework for the management of water resources within their

treaty territory, consequently the Nations’ interests could be prejudiced or impaired by their


Revised September 2018.
                                                  2
       6:19-cv-00108-RAW Document 45 Filed in ED/OK on 08/05/19 Page 3 of 10


absence; because the Nations are required parties under Rule 19(a)(1) and the Nations’ sovereign

immunity bars Plaintiffs’ suit against Defendants Governor Anoatubby and Chief Batton, joinder

is not feasible, thereby necessitating dismissal. Defendants reserve their right to assert other

defenses if their motion to dismiss is denied and they are required to file an answer.

         Defendants David Holt, in his official capacity as Mayor of the City of Oklahoma City,

and Carl Edwards, in his official capacity as Chairman of the Board of Trustees of the Oklahoma

City Water Utilities Trust have raised the following defenses in their pending motion to dismiss:

Plaintiffs claim under Section 7 of the ESA is not ripe and should be dismissed for lack of subject

matter jurisdiction; Plaintiffs fail to state a claim under Section 7 of the ESA because the

Secretary’s act of signing the Settlement Agreement is a non-discretionary act; Plaintiffs’ claim

under Section 9 of the ESA is not ripe and should be dismissed for lack of subject matter

jurisdiction; and Plaintiffs fail to state Section 7 and Section 9 claims under the ESA because the

relief requested cannot be granted without violating the Anti-Commandeering Doctrine.

Defendants reserve their right to assert other defenses if their motion to dismiss is denied and they

are required to file an answer.

III.     Motions Pending:

         1. Document 33 – Federal Defendants Combined Motion to Dismiss and Memorandum in

Support Thereof – 06/24/2019

         2. Document 34 - Motion to Dismiss and Brief in Support of Defendants Kevin Stitt, in his

official capacity as Governor of the State of Oklahoma, and Julie Cunningham, in her official

capacity as Executive Director of the Oklahoma Water Resources Board – 06/24/2019

         3. Document 35 – Motion to Dismiss and Brief in Support by Defendants David Holt, in

his official capacity as Mayor of the City of Oklahoma City, and Carl Edwards, in his official

capacity as Chairman of the Board of Trustees of the Oklahoma City Water Utilities Trust –


Revised September 2018.
                                                 3
      6:19-cv-00108-RAW Document 45 Filed in ED/OK on 08/05/19 Page 4 of 10


06/24/2019

        4. Document 36 – Motion to Dismiss and Brief in Support by Defendants Bill Anoatubby,

in his official capacity as Governor of Chickasaw Nation, and Gary Batton, in his official capacity

as Chief of Choctaw Nation of Oklahoma – 06/24/2019

        5. Document 43 - Motion to Stay Discovery by the State and Nations based on the asserted

sovereign immunity of the State and the Nations to all of Plaintiffs claims, filed August 2, 2019.


IV.     Stipulations:

        A.       Jurisdiction Admitted:                 Yes    X No    (If no, explain.)

                 All Defendants have filed motions pursuant to Fed. R. Civ. P. 12(b)(1).


        B.       Venue Appropriate:             X       Yes         No (If no, explain.)

        C.       Facts:

                 1. The Kiamichi River flows west and south in Southeast Oklahoma.

                 2. The mussels Ouachita rock pocketbook (Arcidens (Arkansia) wheeleri) and the

scaleshell (Leptodea Leptodon) (the “Endangered Mussels”) are listed as endangered species under

the ESA and inhabit some of the river bed.

                 3. Endangered Mussels have been identified at various sites in the streambed of the

Kiamichi River.

                 4. On October 10, 2017, Defendant Oklahoma Water Resources Board (OWRB)

issued a Findings of Fact, Conclusions of Law and Board Order which approved a permit for

Defendant Oklahoma City that authorizes Oklahoma City to divert 115,000-acre feet of stream

water per year from the Kiamichi River, subject to the conditions of the permit and the Settlement

Agreement.

                 .


Revised September 2018.
                                                    4
     6:19-cv-00108-RAW Document 45 Filed in ED/OK on 08/05/19 Page 5 of 10


        D.       Law:

        ESA, 16 U.S.C. §§ 1531 et seq., and regulations promulgated thereunder.

V.      Proposed Deadlines:

        It is Defendants’ position that, given the four pending motions to dismiss, it is too early to

establish proposed deadlines. Only once those motions are resolved, will it be clear what

defendants and what claims remain in the case. Defendants propose that the parties file a revised

joint status report 30 days after the motions to dismiss are resolved.

        A.       Does counsel anticipate adding additional parties or amendment of pleadings?

          If the Court does not grant the State’s motion to dismiss, the State will move the Court to

substitute the OWRB Board for defendant Cunningham. Plaintiffs are not expected to oppose this

substitution.

        The City expects to move the Court to substitute the City Manager for the City of Oklahoma

City for Defendant Holt. Plaintiffs are not expected to oppose this substitution.

        B.       Date for counsel to submit an agreed protective order, if needed:

        Plaintiffs propose September 1, 2019

        Defendants do not concede that discovery is appropriate or available for the claims stated

in the complaint. Even if it were, Defendants propose that this deadline be established in a revised

case management report to be filed 30 days after resolution of the pending motions to dismiss.

        C.       Proposed discovery cutoff date:

        Plaintiffs propose August 1, 2020.

        Defendants do not concede that discovery is appropriate or available for the claims stated

in the complaint. Even if it were, Defendants propose that this deadline be established in a revised

case management report to be filed 30 days after resolution of the pending motions to dismiss.

        D.       Expert Disclosure deadlines for Plaintiff(s), Defendant(s), and Rebuttals:


Revised September 2018.
                                                   5
     6:19-cv-00108-RAW Document 45 Filed in ED/OK on 08/05/19 Page 6 of 10


        Plaintiffs’ Proposal:

        Initial Expert Disclosures & Reports – (Plaintiff & Defendant) April 1, 2020

        Rebuttal Reports: June 1, 2020



        Defendants do not concede that discovery is appropriate or available for the claims stated

in the complaint. Even if it were, Defendants propose that these deadlines be established in a

revised case management report to be filed 30 days after resolution of the pending motions to

dismiss.

        E.       Case ready for trial (month/year):

        Plaintiffs propose October 2020.

        Defendants propose that this deadline be established in a revised case management report to be

filed 30 days after resolution of the pending motions to dismiss. Defendants do not agree to October,

2020 and do not concede that this matter is appropriate for trial.

        F.       Anticipated number of trial days (excluding jury selection):

        Plaintiffs propose 4 days.

        Defendants do not concede that this matter is appropriate for trial. Even if it were,

Defendants propose that this deadline be established in a revised case management report to be

filed 30 days after resolution of the pending motions to dismiss.

        G.       If this is a declaratory action or one that will be decided on an administrative record,

please indicate a proposed schedule for filing of the administrative record, opening briefs and

response briefs.

        It is Plaintiffs’ position that this is not applicable because the case was brought under the

citizens suit provision of the Endangered Species Act and not the Administrative Procedure Act.

See Western Watersheds Project v. Kraayenbrink, 632 F.3d 472, 481 (9th Cir. 2011) (“We review


Revised September 2018.
                                                    6
      6:19-cv-00108-RAW Document 45 Filed in ED/OK on 08/05/19 Page 7 of 10


claims brought under the ESA under the citizen-suit provision of the ESA or, when the citizen-suit

provision is unavailable, under the APA”).

        It is Defendants’ position that judicial review of claims brought under the ESA citizen-suit

provision is governed by the Administrative Procedure Act (“APA”). See Coal. For Sustainable

Res., Inc. v. U.S. Forest Serv., 259 F.3d 1244, 1249 (10th Cir. 2001) (citations omitted); Olenhouse

v. Commodity Credit Corp., 42 F.3d 1560, 1579 (10th Cir. 1994) (subjecting an APA-based claim

to discovery is “fundamentally inconsistent” with the judicial review process required under the

APA). However, given the pending motions to dismiss, it is premature to commit to preparing and

filing an administrative record. Secretary Bernhardt proposes that these deadlines be established

in a revised case management report to be filed 30 days after resolution of the pending motions to

dismiss.

VI.     Fed. R. Civ. P. 26 Discovery Plan

        A.       Have initial disclosures under Rule 26(a)(1) been exchanged and filed?

                 Disclosures are due August 5, 2019.

        B.       If applicable, have disclosures pursuant to Fed. R. Civ. P. 7.1 been filed?

                 Not applicable.

        C.       Should discovery be conducted in phases and/or should discovery be limited at this

                 time to particular subject matters or issues?

        It is Plaintiffs’ position, no.

        Secretary Bernhardt does not concede that discovery is appropriate or available for the

claims stated in the complaint. Secretary Bernhardt reserves the right to move the court to limit

judicial review to the administrative record and to quash any discovery requests.

        Yes, the State and Nations have moved to have all discovery against them stayed based on

their assertion of sovereign immunity as a defense to this suit, see, e.g., Univ. of Texas at Austin v.


Revised September 2018.
                                                   7
       6:19-cv-00108-RAW Document 45 Filed in ED/OK on 08/05/19 Page 8 of 10


Vratil, 96 F.3d 1337, 1340 (10th Cir. 1996); see Breakthrough Mgmt. Grp., Inc. v. Chukchansi

Gold Casino & Resort, 629 F.3d 1173, 1188 (10th Cir. 2010) (Doc. No. 43, filed August 2, 2019).

Additionally, discovery should not be permitted with regard to those claims that may be subject to

administrative record review in the event the State and Nations claims as to sovereign immunity

are denied by the Court.

         D.      Should any changes be made in the limitations on discovery imposed by the Federal

                 Rules of Civil Procedure or the Court’s local rules?

                 No.

         E.      Proposed Number of fact and expert depositions

                 1.       To be allowed for Plaintiff: 9 fact depositions; and 1 expert deposition for

each expert designated by Defendants.

                 2.       To be allowed for Defendants:

         Defendants propose that these estimates be established in a revised case management report

to be filed 30 days after resolution of the pending motions to dismiss. Further, Secretary Bernhardt

does not concede that discovery is appropriate or available for the stated claims against him nor

that discovery is available on these claims with respect to any agency within, or individual

employed by, the United States Department of the Interior.

         F.      Is there a need for any other special discovery management orders by the court?

                 No.

VII.     Do all parties consent to a Magistrate Judge conducting jury selection, if applicable?

         Not Applicable.

          Do all parties consent to trial before a Magistrate Judge?

                                   Yes              X               No




Revised September 2018.
                                                   8
      6:19-cv-00108-RAW Document 45 Filed in ED/OK on 08/05/19 Page 9 of 10


VIII.   Are Dispositive Motions Anticipated? If so, describe them.

        Plaintiffs: Plaintiffs’ anticipate filing a dispositive motion concerning its § 7(a)(2) claim.

        Defendants: Any such motion by Plaintiffs is premature, given the four pending motions

        to dismiss. Defendants anticipate filing motions for summary judgment on all of Plaintiffs’

        claims if the pending motions to dismiss are denied. The parties should establish a

        mutually-agreeable schedule for any such dispositive motion.




IX.     Settlement Plan           (Check one)

        A.       X(Plaintiffs’ position) Settlement Conference Requested after September 2020.
                                Describe settlement judge expertise required, if any:

        B.                        Private Mediation Scheduled:


        C.                        Other ADR (Explain)

        D.                x       ADR is not appropriate in this case (Explain)

        It is Defendants’ position that if the pending motions to dismiss are denied, the case

should be reviewed on the administrative record and ADR is not appropriate.


X.      Does this case warrant special case management?

        No.

XI.     Do the parties request that the Court hold a scheduling conference?

        Yes      X (plaintiffs)          No ____X_(defendants)__

        It is Defendants’ position that any scheduling conference should be held after resolution

of the four pending motions to dismiss. Only once those motions are resolved, will it be clear

what defendants and what claims remain in the case. Any scheduling conference prior to

resolution of these issues would be a waste of judicial resources as well as the parties’ resources.

        If a conference is to be held, it will be set by subsequent Minute Order.
Revised September 2018.
                                                   9
    6:19-cv-00108-RAW Document 45 Filed in ED/OK on 08/05/19 Page 10 of 10


Read and Approved by:

/s/David P. Page                                    /s/Brian Nazarenus
David P. Page                                       Brian Nazarenus
Maria Luckert                                       Attorney for Defendants David Holt, in his
Attorneys for Plaintiffs                            official capacity as Mayor of the City of
                                                    Oklahoma City, and Carl Edwards, in his
                                                    official capacity as Chairman of the Board
                                                    of Trustees of the Oklahoma City Water
                                                    Utilities Trust




/s/Mithun Mansinghani                               /s/Michael Burrage
Mithun Mansinghani                                  Michael Burrage
Maria O’Brien                                       Patricia Sawyer
Sarah Stevenson                                     Attorneys for Defendants Bill Anoatubby,
Attorneys for Defendants Governor Kevin Stitt,      in his official capacity as Governor of the
in his official capacity as Governor of the State   Chickasaw Nation, and Gary Batton, in his
of Oklahoma, and Julie Stitt, in her official       official capacity as Chief of the Choctaw
capacity as Executive Director of the Oklahoma      Nation of Oklahoma
Water Resources Board




/s/Susan Brandon
Susan Brandon
Bridget McNeil
Attorneys for Defendant David Bernhardt, in his
official capacity as acting Secretary of the
U.S. Department of Interior




Revised September 2018.
                                               10
